DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 - 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokohama (US 20150138328 A1.)
	Regarding claim 1, Yokohama discloses an image capturing apparatus comprising (Fig. 8):
a first generation circuit (14a) that generates a first synchronization signal with a predetermined cycle (CK2 for second drive mode; cycles shown by example in Fig. 5A);
a second generation circuit (14b) that generates a second synchronization signal for controlling timings for driving an image sensor including timings for repeatedly reading out image signals from the image sensor (CK1 for first drive mode, where the CK signal controls readout of image signals, shown in Fig. 9);
a control circuit (22) that controls the second generation circuit in accordance with a driving method of the image sensor (Fig. 9 shows that the first/second 
a selector (21) that selects the first synchronization signal or the second synchronization signal in accordance with the driving method of the image sensor and outputs the selected synchronization signal (mode change signal triggers the control circuit 22 to switch between the first and second drive modes, [0039]); and
a display panel (5) that updates and displays image signals which are repeatedly read out from the image sensor at timings based on the synchronization signal selected by the selector [0046.]

Regarding claim 2, Yokohama discloses claim 1, wherein the driving method of the image sensor includes a first mode that gives priority to timing of performing still image shooting and a second mode that does not give priority to timing of performing still image shooting (first drive mode based on CK1 is intended to record video [0057] and second drive mode based on CK2 is intended for still image recording [0109]),
in a case where the driving method of the image sensor is the first mode (second drive mode based on CK2 for still images), the control circuit controls the second generation circuit so as to generate the second synchronization signal regardless of the first synchronization signal and the selector selects the second synchronization signal (when the second drive mode for still images is selected by the selector, the second timing generator 14b is used), and


Regarding claim 3, Yokohama discloses claim 2, wherein the first mode is a mode to shoot and record a still image (second drive mode based on CK2 records still image, [0109]),
the second mode is a mode to shoot and record a moving image (first drive mode based on CK1 records a movie image, [0057]), and
in the second mode, a still image can be shot while shooting the moving image (still image can be obtained from buffer during the movie mode, [0110.])

Regarding claim 4, Yokohama discloses claim 2, wherein in a case where the driving method of the image sensor is the first mode (second drive mode based on CK2), the control circuit changes a phase of the second synchronization signal in 

Regarding claim 5, Yokohama discloses claim 2, wherein in a case where the driving method of the image sensor is the second mode (first driving mode based on CK1), the control circuit inserts a signal for shooting a still image in a cycle of the second synchronization signal in response to an instruction for shooting a still image (capturing a still image in response to an operation by a user, [0109.])

Regarding claim 6, Yokohama discloses claim 1, wherein the display panel updates its display with the image signals at predetermined timings delayed from the synchronization signal selected by the selector [0037, 0084.]

Claims 7 - 9 are system, method, and medium variants of claim 1 and are interpreted and rejected accordingly.

Citation of Pertinent Art
	The prior art made of record is considered pertinent to the applicant’s disclosure, but is not relied upon as a reference for the preceding sections:
Futamura (US 20070216792 A1) discloses a solid-state imaging device.
Nakaseko (US 20120307119 A1) discloses a solid-state imaging device.
Wojcik, et al. (US 20190199944 A1) discloses a high frame rate capture device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200.  The examiner can normally be reached on M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR 


/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698